Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner note: The claims for the most part appear to broadly claim a prior art image classification scheme as noted by the prior used in the rejection. The Examiner respectfully suggest that the Applicant carefully note the claim language with respect to the alleged novel features disclosed in the original disclosure e.g., sequential machine learning models that are interdependent in order to tackle the problem of catastrophic forgetting. The claim language below merely claims what is at this point -a well-known machine learning model (CNN image classification/ object detection for example).  If this interpretation is misplaced the Applicant is invited to specifically point out the difference between what is already known and the alleged novelty explicitly outlined in the claims (note the Applicant’s admission that these type of Neural Network image classifications are not new).  Lastly, please do pay careful attention to the cited art on the 892 which was added in anticipation of features disclosed in the written disclosure, but not explicitly claimed (e.g., a 2nd Neural Network learning from a first Neural Network in a sequential fashion without catastrophic forgetting).  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by WO 2019/238976 A1, Droogenbroeck et al., hereinafter, ‘Droogenbroeck’.
 	Consider claims 1, 9, 17-20, Droogenbroeck teaches a continual machine learning method comprising: generating a first feature space based on a first data set (i.e., this is met in the initial phases of classifying image – see feature vectors in a feature space based on a careful read of at least the abstract, page 1 lines 20 – page 9 lines 34 and as applied to the CNN of at least figure 1); generating first predictive label information based on the first feature space (this is met by the predicting of labels outlined in at least the abstract, page 1 lines 20 – page 9 lines 34 and as applied to the CNN of at least figure 1 ); generating a first predictive feature space based on the first predictive label information(this is met by the features spaces outlined in at least the abstract, page 1 lines 20 – page 9 lines 34 and as applied to the CNN of at least figure 1 ); and generating a first machine learning model by performing machine learning on a relationship between the first data set and first label information related to the first data set and on a relationship between the first predictive label information and the first feature space (e.g., is met based on the CNN machine learning model as outlined in at least the abstract, page 1 lines 20 – page 9 lines 34 and as applied to the CNN of at least figure 1 )).

 	Consider claims 2 and 10, Droogenbroeck teaches generating a second feature space based on a second data set; generating second predictive label information from the second feature space; generating a second predictive feature space based on the second predictive label information; and generating a second machine learning model by performing machine learning on a relationship between the second data set and second label information and on a relationship between the second predictive label information and the second feature space (i.e., this is met by repeating the steps of claim 1 – this is also anticipated based on a reading of page 6 lines 3 -8 indicates that “Additionally, the steps of any of the previously described methods may be repeated taking into account the fact that a plurality of synthesized new labelled image data samples are added to or substituting the labelled input data set. Repetition of the steps of any of the previously described methods may be performed re-using the previously provided neural network. Alternatively, a new neural network may be provided, which is different from the previously provided one”).
 	Consider claims 3 and 11, Droogenbroeck teaches wherein generating the first feature space comprises: generating the first feature space based on the first data set and a first feature extraction parameter related to a neural network, wherein generating the first predictive label information comprises, generating the first predictive label information by applying a first parameter to the first feature space, and wherein generating the first predictive feature space comprises, generating the first predictive feature space by applying a second parameter to the first predictive label information (i.e., this is met by extracting features from the image data, predicting labels using the NN, where the NN includes a loss function and backpropagation algorithm that minimizing the error between the predicted and the ground truth image data – in addition to the context of the cited sections above see backpropagation algorithm  - page 23 lines - page 25 lines 27).
 	Consider claims 4 and 12, Droogenbroeck teaches wherein generating the first machine learning model comprises acquiring a first feature extraction parameter, a modified first parameter, and a modified second parameter to minimize at least one of a difference between the first label information and the first predictive label information and a difference between the first feature space and the first predictive feature space using back propagation(i.e., this is met by extracting features from the image data, predicting labels using the NN, where the NN includes a loss function and backpropagation algorithm that minimizing the error between the predicted and the ground truth image data – in addition to the context of the cited sections above see backpropagation algorithm  - page 23 lines - page 25 lines 27).
 	Consider claims 5 and 13, Droogenbroeck teaches wherein generating the second feature space comprises: generating the second feature space based on the second data set and a modified first feature extraction parameter, wherein generating the second predictive label information comprises, generating the second predictive label information by applying the modified first parameter to the second feature space, and wherein generating the second predictive feature space comprises generating the second predictive feature space by applying the modified second parameter to the second predictive label information; and generating third predictive label information by applying third parameter to the second feature space (i.e., learning via the NN - this is met by extracting features from the image data, predicting labels using the NN, where the NN includes a loss function and backpropagation algorithm that minimizing the error between the predicted and the ground truth image data – in addition to the context of the cited sections above see backpropagation algorithm  - page 23 lines - page 25 lines 27).
 	Consider claims 6 and 14, Droogenbroeck teaches wherein generating the second machine learning model comprises: generating third predictive label information by applying a third parameter to the second feature space, and acquiring a second feature extraction parameter by modifying the first feature extraction parameter and a modified third parameter by modifying the third parameter to minimize at least one of a difference between the second feature space and the second predictive feature space, a difference between third label information and the second predictive label information, and a difference between the second label information and the third predictive label information using back propagation(i.e., learning via the NN - this is met by extracting features from the image data, predicting labels using the NN, where the NN includes a loss function and backpropagation algorithm that minimizing the error between the predicted and the ground truth image data – in addition to the context of the cited sections above see backpropagation algorithm  - page 23 lines - page 25 lines 27).
 	Consider claims 7 and 15, Droogenbroeck teaches acquiring the third label information by applying the first machine learning model to the second data set, wherein the modified first parameter and modified second parameter are unchanged(i.e., this is met by merely repeating the steps of claim 1 – this is also anticipated – page 6 lines 3 -8 indicates that “Additionally, the steps of any of the previously described methods may be repeated taking into account the fact that a plurality of synthesized new labelled image data samples are added to or substituting the labelled input data set. Repetition of the steps of any of the previously described methods may be performed re-using the previously provided neural network. Alternatively, a new neural network may be provided, which is different from the previously provided one”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/238976 A1, Droogenbroeck et al., hereinafter, ‘Droogenbroeck’ in view of CAO et al. US Patent Pub. No.: 2020/0074305, hereinafter, ‘CAO’.
 	Consider claims 8 and 16, Droogenbroeck teaches receiving image data; acquiring a fourth label by applying image data to the second machine learning model that includes the second feature extraction parameter and the modified third parameter (i.e., predicting labels based on various features in the image data - based on a careful read of at least the abstract, page 1 lines 20 – page 9 lines 34 and as applied to the CNN of at least figure 1).
 	However, Droogenbroeck does not specifically teach storing the fourth label on the memory.
 	In analogous art, Cao teaches storing Neural Network parameters to prevent catastrophic forgetting (e.g., see at least 0009).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include storing the fourth label on the memory for the purpose of preventing catastrophic forgetting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646